Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 1/24/22.  Claim 21 has been canceled.  Claims 27-33 have been added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-7, 9-12, 14-17, 19, 20, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al [U.S. 9,830,932].
For claim 1, the system for detecting gunshots (Col. 1, Ln. 24: detect a gunshot) within a premises (Col. 9, Ln. 62: in any building) taught by Gunderson includes the following claimed subject matter, as noted, 1) the claimed gunshot sensor units are met by the plurality of audio wave detectors (Fig. 4, No. 104) of the gunshot detection system (No. 100) for detecting gunshots and receiving power from a fire alarm communication network of a fire alarm system for the premises (Col. 9, Lns. 46-47: the gunshot detection system 100 may be powered by the FACP power wiring), and 2) the claimed tap units are read on the specification (Col. 9, Lns. 47-49) that states that the detection system may communicate through FACP signal line wires, as well as elsewhere (Col. 9, Lns. 6-8) that states the audio wave detector (No. 104) may have a 
The Examiner understands and acknowledges that the Gunderson reference does not use the words “tap unit” to describe its electrical connectivity.  However, the references to the specification above point to the gunshot sensor units using existing fire alarm control panel wiring as well as hard wire ports used in fire prevention systems.  Also, the Applicants define the tap units (Paragraph 23) as providing electrical connectivity between the fire alarm communication network and the devices of the gunshot detection system such as gunshot sensor units.
As seen in the passages of the Gunderson references referred to above, the fact that the gunshot detection system may use FACP power wiring as well as FACP signal line wires means that the wiring and hard wire ports of Gunderson can perform the same function as the Applicants’ tap units.  If the prior art hardware or apparatus is capable of performing the same function as the claimed invention, then the prior art meets the claimed subject matter.  The use of the words “tap unit” are merely a matter of nomenclature and do not provide any patentable innovation.  Furthermore, the “tap units” of the claimed invention to do produce any new or unexpected result.  Therefore, the Gunderson reference is considered an obvious variation on the tap units claimed by the Applicants and not patentable subject matter.
For claim 2, the claimed gunshot detection control panel is met by the emergency management and response system (No. 144) of Gunderson having a control panel (No. 148) that may communicate wirelessly (Col. 9, Lns. 21-22) with the audio wave detectors.
For claim 4, the gunshot sensor units of Gunderson are microphones (Nos. 108a-108d) and the audio wave (No. 112) is converted into a digital signal (124) to compare the audio wave to stored audio threshold parameters (Col. 10, Lns. 30-37).
For claims 5 and 6, the communication protocols between the detectors (No. 104) and control panel found in Gunderson to the network may use a plurality of different wireless network interfaces, including (Col. 9, Lns. 9-17) Ethernet using an XBEE adapter board and XBEE transmitter.
For claim 7, the gunshot detection system of Gunderson may be powered by the FACP power wiring as well as communicate through the FACP signal line wires (Col. 9, Lns. 46-48).
For claim 9, the Gunderson reference also uses fire detection devices (Col. 9, Lns. 36-37) including heat and smoke detectors to send alarm signals to the same emergency management and response system (No. 144) based on indications of fire.
For claim 10, the Gunderson reference also sends instructions to fire notification devices (Col. 9, Ln. 36) such as a visual and/or auditory alarm (No. 152) based on alarm signals.
For claim 11, the method for detecting gunshots (Col. 1, Ln. 24: detect a gunshot) within a premises (Col. 9, Ln. 62: in any building) taught by Gunderson includes the following claimed steps, as noted, 1) the claimed gunshot sensor units are met by the plurality of audio wave detectors (Fig. 4, No. 104) of the gunshot detection system (No. 100) for detecting gunshots and receiving power from a fire alarm communication network of a fire alarm system for the premises (Col. 9, Lns. 46-47: the gunshot detection system 100 may be powered by the FACP power wiring), and 2) the 
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
For claim 12, the claimed gunshot detection control panel is met by the emergency management and response system (No. 144) of Gunderson having a control panel (No. 148) that may communicate wirelessly (Col. 9, Lns. 21-22) with the audio wave detectors.
For claim 14, the gunshot sensor units of Gunderson are microphones (Nos. 108a-108d) and the audio wave (No. 112) is converted into a digital signal (124) to compare the audio wave to stored audio threshold parameters (Col. 10, Lns. 30-37).
For claims 15 and 16, the communication protocols between the detectors (No. 104) and control panel of Gunderson to the network may use a plurality of different wireless network interfaces, including (Col. 9, Lns. 9-17) Ethernet using an XBEE adapter board and XBEE transmitter.
For claim 17, the gunshot detection system of Gunderson may be powered by the FACP power wiring as well as communicate through the FACP signal line wires (Col. 9, Lns. 46-48).
For claim 19, the Gunderson reference also uses fire detection devices (Col. 9, Lns. 36-37) including heat and smoke detectors to send alarm signals to the same emergency management and response system (No. 144) based on indications of fire.
For claim 20, the Gunderson reference also sends instructions to fire notification devices (Col. 9, Ln. 36) such as a visual and/or auditory alarm (No. 152) based on alarm signals.
For claim 32, as noted above, the gunshot sensor system (No. 100) may be powered through signal line wires of the fire alarm control panel (Col. 9, Lns. 46-47).  Furthermore, the Gunderson reference states (Col. 9, Lns. 5-8) that the audio wave detector (No. 104) of the gunshot sensor system may be connected to the signal lines of the loop circuit.

Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al as applied to claims 1 and 11 above, and further in view of Rappaport [U.S. 7,676,194].
For claim 3, the Gunderson reference mentions using a local area network (Col. 9, Ln. 12: Ethernet); however, there is no mention of the data transmission rates being at least 10 megabits per second.
Specific data rates are usually not considered a patentable innovation as communication protocols have been using different data rates for many different reasons.  The technology presented by Rappaport provides a low cost infrastructure solution that merges wireless and wired network devices while providing flexible repeater capabilities, network security, and traffic flow control (Abstract).  The 
The Rappaport reference teaches that massive data rates may be possible not only in wireless and wired networks, but in networks that provide flexible capabilities and network security.  The Gunderson reference, with its wired and wireless networks, would benefit greatly from a fast data rate that also provides flexibility.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a transmission rate of at least 10 megabits per second in the Gunderson reference for the purpose of providing a fast data rate with network security and flexibility.
For claim 8, the addressable network is read on the gunshot identification signals in the network of Gunderson (Col. 9, Lns. 9-17).  The transmission rate of 10 megabits per second has been mentioned in the rejection of claim 3 above.
For claim 13, the Gunderson reference mentions using a local area network (Col. 9, Ln. 12: Ethernet); however, there is no mention of the data transmission rates being at least 10 megabits per second.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 3 above.
For claim 18, the addressable network is read on the gunshot identification signals in the network of Gunderson (Col. 9, Lns. 9-17).  The transmission rate of 10 megabits per second has been mentioned in the rejection of claim 3 above.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al as applied to claim 1 above, and further in view of Lax [U.S. 9,672,700].
For claim 27, the Gunderson reference does not mention one or more T-splices.
Alarm systems have been using T-splices for at least as long as the applied invention.  The lighting system taught by Lax can provide alarm indications (Abstract) using lighting units.  One method of connection (No. 20) is a T-splice (Col. 3, Ln. 39).  The Lax reference is plain evidence that T-splices have been used in alarm network as an example of a common and well-known connection and is considered an obvious connection type to use in network wiring such as that found in Gunderson.

Claims 28-31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Each objected claim introduces specific subject matter delineating certain elements not found in the prior art, such as the tap wire splice connector to connect an end of one or more tap wires to a middle of one or more main wires of the fire alarm communication network; or the gunshot sensor units only receiving power from the fire alarm communication network and use only the enterprise network to communicate with .

Response to Arguments
Argument 1:
“Based upon this disclosure by Gunderson, the Office action alleges that 
Gunderson's system includes gunshot sensor units receiving power from a fire alarm 
communication network. 
“However, this is respectfully disputed. Gunderson is vague about how its audio 
wave detectors receive power, specifying simply that they can be powered via "FACP 
power wiring" (emphasis added). At best, the document is silent as to anything analogous to gunshot sensor units receiving power from a fire alarm communication network in the 
claimed context. 
“Nevertheless, the pending rejections seem to be premised upon this disputed 
allegation, namely the finding that Gunderson is supposed to disclose gunshot sensor 
units receiving power from a fire alarm communication network. For example, the conclusion of obviousness and supporting rationale only seems to concern the supposed obviousness of the claimed tap units.”

Argument 2:
	“In general, the intended meaning of the statement that ‘the addressable network is 
read on the gunshot identification signals in the network of Gunderson’ is not clear.
“Also, the claims do not simply involve an ‘addressable network’ but are specific 
in defining an addressable serial network comprising one or more signaling line circuits. 
It is not clear whether these unmentioned features have been considered.”

Argument 3:
“However, it is respectfully pointed out that claims 8 and 18 actually require 
transmission rates of at most 10 megabits per second.”

Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive.

Response to Argument 1:
	The acronym “FACP” mentioned in Gunderson stands for “Fire Alarm Control Panel” and is part of an emergency management and response system (No. 144) with the panel, fire protection infrastructure, and graphical user interfaces compatible with the control panels (Col. 9, Lns. 32-34).  Therefore, the FACP is considered by the Examiner to be part of a fire alarm communication network consisting of the elements described above.  Thus, the audio wave detectors receive power from this communication network.

Response to Argument 2:
	Gunshot identification signals require dedicated signal lines to be communicated within a network, a network that can be found in the Gunderson reference mentioned above, such as the Ethernet.  Furthermore, the Gunderson reference also mentions a signal line circuit (Col. 9, Ln. 6), which appears to read on the “signaling line circuits” mentioned by the Applicant.

Response to Argument 3:
	The Rappaport reference mentions data rates of “up to 480 Megabits per second” (emphasis added).  As this can mean anything less than 480 Megabits, it therefore meets the claimed subject matter of claims 8 and 18.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
3/8/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687